DETAILED ACTION
This Office Action is in response to the filing of an amendment on 4/23/2021. As per the amendment, claim 1 has been amended, claims 2-3 have been cancelled, and no claims have been added. Thus, claims 1, and 4-8 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, either alone or in combination, all of the claimed limitations of claim 1, specifically the first motion transmission system having a first reducer gear with an input and output shaft, with a transmission mechanism between the first motor and reducer gear, and a second transmission mechanism between the reducer gear and the first output member.
The closest prior art of record is Duocot et al. (US Pub. 2015/0328497) and Holden et al. (US Pat. 8,206,267).
Duocot discloses a similar driving system with degrees of freedom, with first and second support structures, first and second actuation units, first and second motor devices, first and second axes of rotation, and output members which drive the axes of rotation. Duocot does not however include a first motion transmission system having a first reducer gear with an input and output shaft, with a transmission mechanism between the first motor and reducer gear, and a second transmission mechanism between the reducer gear and the first output member.

Neither the above Duocot nor Holden reference lends itself to any obvious modifications to overcome their deficiencies, as it would require substantive restructuring of the devices. Thus, the claims are deemed allowable over the prior art of record, as the prior art of record either alone or in combination does not disclose all of the claimed structureal and functional limitations of the claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785